Case 2:18-cr-00049-SPC-NPM Document 167 Filed 12/10/20 Page 1 of 5 PageID 680




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO.: 2:18-cr-49-FtM-38NPM

GREGORY THOMAS APICELLA


                              OPINION AND ORDER1

       Before the Court is pro se Defendant Gregory Apicella’s Motion for

Compassionate Release (Doc. 159; Doc. 161) and the Government’s response in

opposition (Doc. 163). For the below reasons, the Court denies the motion.

       Last year, the Court sentenced Apicella to 292 months’ imprisonment for

fentanyl drug crimes. (Doc. 111). He is incarcerated at Coleman Low FCI and

projected to be released on November 26, 2038. But Apicella wants out now.

He moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A) arguing

that his health and poor prison conditions make him a high risk if he contracts

COVID-19. The Government opposes Apicella’s early release because (1) he

has not exhausted his administrative remedies; (2) he has not provided any

“extraordinary and compelling reason”; and (3) the 18 U.S.C. § 3553(a) factors

weigh against any sentence reduction.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cr-00049-SPC-NPM Document 167 Filed 12/10/20 Page 2 of 5 PageID 681




      A court lacks the inherent authority to reduce a previously imposed

sentence. See United States v. Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir.

2002). So a defendant’s request for a reduced sentence must be tied to a statute

or rule permitting it.   Here, Apicella relies on the compassionate-release

provision of 18 U.S.C. § 3582(c)(1)(A) and must establish that such release is

warranted. See United States v. Heromin, No. 8:11-cr-550-T33SPF, 2019 WL

2411311, at *2 (M.D. Fla. June 7, 2019).

      A court may reduce a term of imprisonment for compassionate release

upon finding “extraordinary and compelling reasons,” consistent with policy

statements of the Sentencing Commission.           18 U.S.C. § 3582(c)(1)(A).

Pertinent here, examples of qualifying extraordinary and compelling reasons

include a defendant suffering a terminal illness or a serious medical condition

that substantially diminishes his ability to provide self-care in prison and from

which he is not expected to recover. See U.S.S.G. § 1B1.13 cmt. (n.1).

      Even if an extraordinary and compelling reason exists, a court should

only grant a motion for release if it determines the defendant is not a danger

to the safety of any other person or to the community. Id. § 1B1.13(2). The

court must also consider whether the 18 U.S.C. § 3553(a) factors favor release.

See 18 U.S.C. § 3582(c)(1)(A).

      After reviewing the parties’ arguments, record, and applicable law, the

Court denies Apicella compassionate release for three reasons. To start, he




                                       2
Case 2:18-cr-00049-SPC-NPM Document 167 Filed 12/10/20 Page 3 of 5 PageID 682




has not exhausted his administrative remedies.                  A court may consider a

defendant’s compassionate release request either

              upon motion of the Director of the Bureau of
              Prisons[(“BOP”)], or upon motion of the defendant
              after the defendant has fully exhausted all
              administrative rights to appeal a failure of the [BOP]
              to bring a motion on defendant’s behalf or the lapse of
              30 days from the receipt of such a request by the
              warden of the defendant’s facility, whichever is earlier.

Id. § 3582(1)(A).

       An inmate may appeal the warden’s compassionate-release denial

through the BOP’s administrative remedies program. 28 C.F.R § 571.63(a).

But only a denial by the BOP’s director or general counsel constitutes a “final

administrative decision.” See 28 C.F.R. § 571.63(b), (d). A defendant thus has

not exhausted his administrative remedies under § 3582(c)(1)(A) without that

final administrative decision. Here, although the Warden of Coleman Low FCI

denied Apicella’s compassionate release request, Apicella has not appealed

that decision. (Doc. 163-1). He thus has not exhausted his administrative

remedies for the Court to entertain his instant motion.

       Even if Apicella exhausted his administrative remedies, his cancer in

remission and hypertension are not extraordinary and compelling reasons to

grant release. (Doc. 159 at 3). His BOP medical records support this finding.2


2Apicella has also moves requests a stay and for judicial notice, which the Court denies. (Doc.
160). He asks to stay its decision on his compassionate release until he can get his BOP
medical records. The Court need not do so because the Government has provided the records,




                                              3
Case 2:18-cr-00049-SPC-NPM Document 167 Filed 12/10/20 Page 4 of 5 PageID 683




(Doc. 166). Neither medical ailment is terminal nor renders him incapable of

providing self-care while in prison. Indeed, there is no evidence that Apicella’s

cancer has returned and he receives daily hypertension medication. Apicella

also has twice tested negative for COVID-19 in the last two months. (Doc. 166

at 1). The record thus shows Apicella’s primary medical needs are being met

and he is being protected from COVID-19 infection.

       Even if Apicella could show an extraordinary and compelling reason to

warrant compassionate release, the Court will not release him because he is a

danger to the community and others’ safety and the applicable § 3553(a) factors

weigh against his release. See U.S.S.G. §1B1.13(2) (allowing a court to reduce

a term of imprisonment if the defendant is not a danger to the safety of any

other person or to the community); see also 18 U.S.C. § 3582(c)(1)(A) (requiring

a court to consider the applicable § 3553(a) factors in assessing compassionate

release).

       Apicella was convicted for three counts of possessing with the intent to

distribute and distribution of fentanyl and methamphetamine—one count

involved the death of another person. The seriousness of any offense that

caused another person’s death cannot be overstated. It deserves punishment



and the Court has reviewed them in a light most favorable to Apicella. Apicella also asks the
Court to take judicial notice of a memorandum from the United States Probation Office in
the Western District of New York about the prison conditions at Coleman Low FCI. But the
Court was not provided with the memorandum to do so.




                                             4
Case 2:18-cr-00049-SPC-NPM Document 167 Filed 12/10/20 Page 5 of 5 PageID 684




of considerable length—not just a few years. Apicella has served less than

three years of his twenty-four plus year sentence. Such a short period of

incarceration weighs strongly against Apicella’s early release because it does

not reflect the seriousness of his crimes, promote a respect for the law (or

human life), and protect the public from his future crimes. What is more,

Apicella scored the highest criminal history category under the Sentencing

Guidelines based on his career offender status. A reduced sentence will not

deter him from future criminal conduct, especially given his longtime

addictions and run-ins with the law.3 For all the reasons above, the Court

denies Apicella compassionate release.

       Accordingly, it is now ORDERED:

       (1) Defendant Gregory Apicella’s Motion for Compassionate Release

          (Doc. 159) is DENIED.

       (2) Apicella’s Motion for Judicial Notice and Request for Stay (Doc. 160)

          is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on December 10, 2020.




Copies: Counsel of Record

3 The Court also recognizes that Apicella’s early release would infringe on his victim’s right
to reasonable protection under the Crime Victims’ Rights Act. See 18 U.S.C. § 3771(a)(1).
The Government has communicated with identified family member(s) of Apicella’s victim and
they object to compassionate release. (Doc. 163 at 10).




                                              5
